Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “processing circuitry coupled to the interface to: during execution of a software application of the CPU, collect CPU operational metrics received over the interface, wherein values of the CPU operational metrics vary with execution of the software application” in combination with “determine an operational status of the software application based on the values” and “wherein the device is included within a same chip set as the CPU”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “during execution of a software application of a CPU separate from the machine, receive CPU operational metrics, values of the CPU operational metrics varying with execution of the software application” in combination with “determine an operational status of the software application based on values” and “wherein the machine is collocated with the CPU within a chip set”, as outlined in independent claim 14.
Prior art was not found that explicitly teaches or fairly suggests “during execution of the software application, receiving CPU operational metrics, values of the CPU operational metrics varying with execution of the software application” in combination with “determining an operational status of the software application based on the values” and “wherein the device is included within a same chip set as the CPU”, as outlined in independent claim 19.
Prior art was not found that explicitly teaches or fairly suggests “means to receive central processing unit (CPU) operational metrics during execution of a software application of the CPU, values of the CPU operational metrics varying with execution of the software application” in combination with “means to determine an operational status of the software application based on the values” and “wherein the apparatus is included within a same chip set as the CPU”, as outlined in independent claim 24.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.